
	

114 HRES 610 IH: Supporting the goals and ideals of Black History Month and honoring the outstanding contributions of African-American Medal of Honor recipients.
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mrs. Beatty (for herself, Mr. Bishop of Georgia, Mrs. Watson Coleman, Mr. Clay, Ms. Adams, Ms. Norton, Ms. Edwards, Ms. Lee, Mr. Hastings, Mr. David Scott of Georgia, Mr. Ryan of Ohio, Ms. Eddie Bernice Johnson of Texas, Ms. Moore, Mr. Yarmuth, Mr. Rush, Mr. Butterfield, Mr. Rangel, Mr. Ashford, Ms. Plaskett, Mr. Meeks, Mr. Cleaver, Ms. Fudge, Mr. Levin, Mr. Hinojosa, Ms. Brown of Florida, Ms. Kaptur, Ms. Jackson Lee, Mr. Capuano, Mr. Cohen, Mr. Grayson, Mr. Sean Patrick Maloney of New York, Mr. Jeffries, Mr. Larson of Connecticut, Mr. Conyers, Mr. Honda, Mr. Blumenauer, Mr. Serrano, Mr. Van Hollen, and Mr. Stivers) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Supporting the goals and ideals of Black History Month and honoring the outstanding contributions
			 of African-American Medal of Honor recipients.
	
	
 Whereas the Medal of Honor is the highest award for personal acts of valor in action above the call of duty against an enemy force which can be bestowed upon an individual serving in the United States Armed Forces;
 Whereas since its first presentation in 1863, 3,496 members of the United States Armed Forces have received the Medal of Honor with just less than half being awarded for actions during the Civil War;
 Whereas African-American servicemembers have played vital roles in military operations throughout the history of the Nation;
 Whereas 88 African-Americans have been awarded the Medal of Honor for military valor; Whereas William Harvey Carney, a member of the 54th Massachusetts Colored Infantry’s C Company and the first African-American to earn the Medal of Honor after he risked his own life to save the American flag and return it from the front lines of battle, despite being wounded several times as Confederate troops charged;
 Whereas William Harvey Carney was not presented with the Medal of Honor until nearly 37 years after his acts of bravery;
 Whereas in 1993, a study commissioned by the United States Army described systematic racial discrimination in the criteria for awarding medals during World War II;
 Whereas after an exhaustive review, the study recommended seven African-American World War II veterans be awarded the Medal of Honor; and
 Whereas African-American men and women who today serve in the United States Armed Forces play a critical role in the defense and security of the Nation: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Black History Month as an important time to acknowledge and reflect on the significant contributions of African-Americans in the Nation's history; and
 (2)honors the outstanding contributions of African-American servicemembers, including the 88 African-Americans who have been awarded the Medal of Honor for military bravery, heroism, and valor.
			
